Citation Nr: 1712425	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-17 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for adjustment disorder with depressed mood.

2.  Entitlement to service connection for bilateral shoulder disorders, to include as secondary to service-connected right above the knee amputation.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right above the knee amputation.

4.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected right above the knee amputation.

5.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected right above the knee amputation.

6.  Entitlement to service connection for bilateral wrist disorders, to include as secondary to service-connected right above the knee amputation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from August 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio which granted service connection for a psychiatric disorder and assigned a 10 percent disability rating effective May 2006.  A February 2008 rating decision denied service connection for the other disabilities indicated above.  

Prior to his death, the Veteran perfected appeal for all the issues indicated above.  The Veteran died in January 2011.  As a matter of law, claims do not survive the death of an appellant.  The Veteran's widow, however, subsequently and timely requested to be substituted as the appellant for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  The RO found the appellant in this case is a properly substituted claimant.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran.  The appellant retains the Veteran's docket number before the Board.

Prior to his death the Veteran had requested a hearing before a Veterans Law Judge at the local VA office.  He was not afforded this hearing before his death.  After the substitution of the Veteran's widow as the appellant, she submitted a VA Form 9 in June 2016 which indicated that a Board hearing was not requested.  Accordingly, the Board finds that the request for a hearing before the Board has been withdrawn.  

In the February 2017 Informal Hearing Presentation the appellant's representative argues that the Board should remand a claim for service connection for the cause of the Veteran's death and instruct the RO to issue a statement of the case on that issue.  Records in the Veteran's Virtual VA file reflect that benefit was granted by way of an August 2013 rating decision.  If the appellant is not receiving this benefit she should contact the RO.  

The issues involving service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's adjustment disorder with depressed mood was at most productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  



CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for adjustment disorder with depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Codes 9434, 9440 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and ratings and effective dates were assigned for the Veteran's psychiatric disability, section 5103(a) notice was no longer required.  VA has also fulfilled its duty to assist.  VA obtained relevant service records and identified post-service treatment records.  During the appeal period, VA provided the Veteran with relevant and adequate examinations.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This appeal being from the initial disability rating assigned to psychiatric disability upon awarding service connection, the entire body of evidence is for equal consideration.  Consistent with the facts found, the ratings may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Codes 9434 and 9440 for major depressive disorder and adjustment disorder respectively.  These are deemed by the Board to be the most appropriate diagnostic codes as they pertains specifically to the diagnosed disability in the Veteran's case which is adjustment disorder with depressed mood.  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, neither the Veteran before his death, or the appellant, has requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows:

A noncompensable (0%) disability rating is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442.  The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Furthermore, the 70 percent rating "requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 81 to 90 indicates absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Scores ranging from 71 to 80 indicate that if some symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or social functioning (e.g., temporarily falling behind in schoolwork).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

In March 2007 the Veteran filed claim for service connection for "depression" which he claimed was secondary to his service-connected right leg above the knee amputation.  VA treatment records do not show complaints of or treatment for psychiatric symptoms prior to the claim.  

In January 2008 a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the Veteran's social, medical and psychiatric history.  The Veteran reported that he received inpatient treatment and rehabilitation at a VA medical center (VAMC) in 1991 for alcohol dependence and abuse and cocaine and marijuana dependence and that he has kept clean and sober since that time.  He denied any psychiatric treatment.  Around the time he experienced ill-fitting of his prosthesis and adjustment of prosthesis he reported being frustrated and "stressed out."  In August 2007 his primary care doctor prescribed him an antidepressant which he took for 1 to 2 months, but he stopped taking it because he did not feel any improvement.  He specifically reported that he has felt depressed at times since he had above the knee amputation in 1993 and more days than not recently as he experiences more physical limitation due to right leg condition and chronic pain.  He reported being unable to do things he used to enjoy due to physical limitation, interference with his sexual activities, and inability to find another job due to physical limitation.  He also reported variable appetite, difficulty maintaining sleep, and easily becoming tired.  He denied:  markedly diminished pleasure, feelings of worthlessness, significant diminished ability to think or concentrate, suicidal ideation, and history of suicidal attempts.  He denied having any psychotic symptoms.  He reported most recently being employed as a technical instructor for 7 year and was laid off from work in September 2007.  He also reported being married for 15 years with three grown step-children.  He reported attending aquatic exercise therapy at the VAMC regularly as well and having friends and regularly attending church.

Mental status examination revealed the Veteran was casually and cleanly dressed and walked relatively slowly without any assistance.  He was friendly, cooperative, and easily engaged, maintaining good eye contact throughout the examination.  He was alert, and oriented to time place and people with no psychomotor retardation or agitation.  Speech was clear and coherent with normal rate amount and volume.  He appeared euthymic most of the time, mildly dysphoric at times, and congruent with mood.  Affect was appropriate with full range; thought process was goal-directed and well organized with no indication of delusions, hallucinations, obsession, compulsion, or phobias.  There was no suicidal or homicidal ideation, and he had good insight and good judgment.  The diagnosis was adjustment disorder with depressed mood, the Veteran's past history of substance dependence was noted to be in full remission.  A GAF score of 75 was assigned.  The examiner stated that the Veteran's depressive symptoms would cause some reduced productivity and some interference in his ability to interact effectively and work efficiently.  

Based on the findings of the Compensation and Pension examination, secondary service connection for the Veteran's psychiatric disability was granted and a 10 percent disability rating was assigned.  The Veteran disagreed with the rating assigned. 

An April 2008 VA outpatient nursing note contains a depression screening which was negative at that time.  

An August 2008 disability evaluation from the Social Security Administration (SSA) noted the presence of the Veteran's adjustment disorder with depressed mood and indicated it was mild in nature.  

In April 2009 another VA Compensation and Pension examination of the Veteran was conducted.  The examiner noted the Veteran's medical history including the last Compensation and Pension examination approximately a year earlier.  The Veteran reported that since the last examination he has found that it takes more effort to get out of bed in the mornings and it is generally more difficult to motivate himself.  He believes that he does not handle things as well as he used to and that he is generally less active and it takes more time and effort to complete the activities in which he still engages.  He reported no longer working because his limited energy was interfering with his ability to do his job fully.  He also reported that he had participated in any mental health treatment since his last examination.  He had not had any psychiatric hospitalizations, and was not taking any psychotropic medications.  While not working he reported taking classes under the vocational rehabilitation program.  He reported being active in his church and seeing his children.  He did report the recent loss of a friend from church and of his job in 2007.  

Mental status examination revealed that the Veteran was casually and cleanly dressed, alert and cooperative, and had good eye contact.  He was fully oriented and his thought process was goal oriented and had no derailment, loose or clanging associations, thought blocking, or neologisms.  He performed "Serial 7's" quickly and accurately and memory testing revealed full recall of words after a five minute delay.  There were no signs of psychosis including delusional or paranoid belief systems.  There was no history of suicide attempts or suicidal ideation.  Testing was consistent with individuals who report a lack of energy and difficulty concentrating.  The diagnosis was depressive disorder along with a history of substance use disorders which were in full sustained remission.  A GAF of 55 was assigned.  The examiner indicated that while the Veteran was describing a decrease in functioning and a worsening in mood it could not be clearly attributed to his above the knee amputation and that lack of energy and motivation and decreased mood "could be related to what appears to be a progression of his non-service connected condition of diabetes."  The examiner further stated that related to the Veteran's employability it appears his "health concerns have affected his job performance in the past.  However [he] is able to maintain some responsibilities and accountabilities on a daily basis.  For example [the Veteran] has duties related to his ministering every day and he spends at least four days out of the week attending or preparing for classes.  This indicates that if something is sufficiently motivating to him he is able to sustain his efforts."  The examiner stated that the effects of the psychiatric disability resulted in occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms.  The Veteran maintained his employment for several years and was successful in his job.  It was not until later in his career that his performance declined; he remains very active in his church and he continues to attend college classes.  

In May 2010 the most recent VA Compensation and Pension examination of the Veteran was conducted.  He reported that he last worked in 2007 as a technical instructor at a computer training center and that he had been employed there for 7 years.  He contended that he was slated for termination due to his low energy level, but that the company closed before the termination had been carried out.  This contrasts with his reports in prior examinations of being laid off, and is consistent with other evidence obtained by VA that the Veteran's employment ended because the training center closed, not because he was terminated.  He reported still being married to his wife of 17 years and the he was still active in his church.  He was alert and oriented.  His affect was somewhat constricted but congruent with mood.  There was no evidence of cognitive impairment, memory impairment, psychotic symptoms, or destructive ideation; no evidence of suicidal ideation.  Testing was consistent with a depressive symptom picture.  The diagnosis was depressive disorder and a GAF of 58 to 60 was assigned based upon "the overall mild level of symptoms associated with occupational interpersonal and psychological functioning."  

The preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for the Veteran's service-connected psychiatric disability.  The evidence of record reveals that the Veteran manifested mild depressive symptoms throughout the entire appeal period.  While he asserted that he was laid off due to his service-connected disabilities, the record shows that his employment ended in 2007 when the company he worked for closed.  While he was not employed subsequent to this, he was taking college courses and actively involved in ministering at his local church.  He maintained family and social relationships throughout the entire appeal period.  The Board acknowledges that in the April 2009 examination report the examiner indicated that the Veteran's psychiatric disability resulted in occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms, which are the stated criteria for a 30 percent rating.  However, this examination report essentially noted that the Veteran had some symptoms of depressed mood, but no other symptoms such as panic attacks or memory loss were documented.  Moreover, the April 2009 examination report noted the Veteran maintained a full active schedule of classes four days a week and church ministering on a daily basis.  

Review of the Veteran's treatment records does not reveal any active treatment for his service-connected adjustment disorder with depression prior to his death.  All of the examination reports of record show mild impairment resulting from depressive symptoms throughout the entire appeal period.  The Veteran continued to maintain social and occupational functioning.  While not employed he maintained essentially a full time schedule of classes and daily ministering duties at his church which was congruent to occupational functioning with only mild or transient symptoms.  Accordingly, a disability rating in excess of 10 percent for the Veteran's service-connected adjustment disorder with depressed mood is not warranted for any period of time covered by this appeal.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate. The Veteran's service-connected psychiatric disability is evaluated pursuant to 38 C.F.R. §§ 4.130, Diagnostic Codes 9434, 9440, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the currently assigned disability rating for the period of time at issue.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  Consequently, the Board concludes that the assigned schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 9434, 9440; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's adjustment disorder with depressed mood under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

A claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran and appellant have not specifically argued, and the record does not otherwise reflect, that the Veteran's service-connected psychiatric disability rendered him totally unemployable.  Rather the record shows that he ended his employment due to other factors such as the closing of his employer's business and nonservice-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence does not show findings that meet the criteria for a rating in excess of the disability rating assigned herein for the Veteran's service connected adjustment disorder with depressed mood, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating in excess of 10 percent for adjustment disorder with depressed mood is denied.


REMAND

Prior to his death the Veteran perfected appeals for service connection for: 
bilateral shoulder disorders; a left knee disorder; a left hip disorder; a left ankle disorder; and, bilateral wrist disorders.  He did not contend, nor does the evidence show that the disabilities at issue had their onset in service or were aggravated during service.  Rather he claimed entitlement to service connection on a secondary basis.  He claimed that these disabilities were caused, or aggravated, by his service-connected right leg above the knee amputation.  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In January 2008 a VA Compensation and Pension examination of the Veteran was conducted, and the examiner stated that any relationship between the claimed conditions and his amputation was purely speculative.  In November 2009 the same examiner noted that the conditions had previously been denied and there was no reason to change the opinion.  As there is no medical opinion regarding the relationship between the claimed disabilities and the Veteran's service-connected amputation or any explanation why an opinion cannot be reached without resorting to speculation, remand is necessary for an additional medical opinion.  The Board acknowledges that the Veteran is deceased; however, the Veteran's representative has requested remand for medical opinions.  Such opinions may be possible based upon review of the evidence of record.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the Veteran's VA medical treatment records for the period of time from his right leg amputation in 1993 until his death in January 2011 and place them in the record.  

2.  Forward the claims file to a medical professional with the appropriate expertise to review the evidence and provide an opinion, with supporting rationale.  

After a review of the evidence of record, the examiner should indicate if the record supports diagnoses of:  bilateral shoulder disorders; a left knee disorder; a left hip disorder; a left ankle disorder; and, bilateral wrist disorders.  Then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any of the diagnosed disabilities were (a) caused by or (b) aggravated by (permanently worsened beyond natural progression) the Veteran's service-connected disabilities, to include his right leg above the knee amputation and any resulting gait abnormalities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation if possible.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated again.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


